“ The court (although of opinion, that the decree of the county court, sought to be reviewed, being founded upon an absolute bill of sale of slaves, and other personal estate, the possession -whereof remained with the grantor, (1) was erroneous upon the merits) is yet of opinion, that a bill of review did not lie in the case ; the said decree being interlocutory only. On this ground, the court approves the decree of the said county court, dismissing the bill of review; as well as that of the superior court of chancery, affirming the same ; although both the said decrees may have resulted from a consideration of the merits of the bill of review, instead of being predicated on the ground now taken by this court.”
Decree affirmed, and cause remanded to the said court of chancery, and from thence to the county court, to be proceeded in to a final decree.

 Note. See Alexander v. Deneale, antes; and Hardaway v. Manson, ante, p. 233.